DETAILED ACTION
This supplement notice of allowance supplements the Notice of Allowance
mailed 01/12/2022 to correct a minor typographical informality in the Notice of Allowability and in the PTO-413/ 413B Interview Summary. Approval date for Examiner’s Amendment was incorrectly indicated as 01/04/2020. It was intended to indicate 01/04/2022.
Authorization for this examiner’s amendment was given in a telephone interview with Len Taylor on 01/04/2022 at 2:15 pm PST.

Allowable Subject Matter
Claims 1-5, 7, and 9-15 are allowed.
The record as a whole makes clear the reasons for allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        
(Master of Engineering, Electrical Engineering, USA)